Title: To George Washington from Timothy Pickering, 12 May 1778
From: Pickering, Timothy
To: Washington, George


                    
                        Sir,
                        War Office [York, Pa.] May 12th 1778.
                    
                    It often happens that soldiers are discharged without being paid off, or furnished with a certificate of what is their due. A number of such men have been discharged lately by General McIntosh. One of them is now at the board, & presents an account of twenty one pounds & upwards, due to him for wages. As he has been long at the hospital, ’tis not improbable the demand is just; yet we cannot with propriety allow it; altho’ in divers like cases, where soldiers have had several hundred miles to travel, & were lame or decrepid, and without a farthing in their pockets, it was impossible to deny their requests. We therefore think it  necessary that no discharges should be given in future, until the arrears due are adjusted & paid, or a certificate signed by the regimental pay master shewing what is due be given the soldier so discharged.
                    Since writing the above, a resolve of Congress has been recollected on this subject, which if observed will remove the difficulty complained of. As it passed so long ago as in Novr 1776, a copy is inclosed to your excellency, that it may be published in orders. We shall transmit copies to Dr Shippen, to be fixed in the several hospitals.
                    It is our duty to inform your Excellency of every abuse which comes to our knowledge, that they may be prevented in future. ’Tis not an uncommon practice for officers when going home to take with them those soldiers who served them in camp, by which means they are burdened with a great expence, & the public is unjustly deprived of the service of the soldiers. This practice is not confined to officers of the higher ranks: captains and subalterns do the same. I have the honour to be, with great respect, your most obedt servant
                    
                        Tim. Pickering junr By Order
                    
                